EXHIBIT 10.1

SUMMARY SHEET FOR EXECUTIVE CASH COMPENSATION

The following table sets forth the current base salaries provided to the
Company’s CEO and four most highly compensated executive officers. Salary
increases are normally determined annually in March.

 

Executive Officer

   Current Salary

Felix E. Wright

   842,520

David S. Haffner

   716,140

Karl G. Glassman

   572,915

Jack D. Crusa

   275,000

Joseph D. Downes, Jr.

   250,000

Executive officers are also eligible to receive a bonus each year under the
Company’s 2004 Key Officers Incentive Plan (filed as Exhibit 10.13 to the
Company’s Form 10-K for the year ended December 31, 2005). Bonuses are
calculated pursuant to the Award Formula filed as Exhibit 10.2 to this Form
10-Q. The target percentages under this plan for the Company’s CEO and four most
highly compensated executive officers are as shown in the following table.

 

Executive Officer

   Target Percentage  

Felix E. Wright

   70 %

David S. Haffner

   60 %

Karl G. Glassman

   50 %

Jack D. Crusa

   44 %

Joseph D. Downes, Jr.

   44 %